      Case 4:15-cv-01062-MWB Document 194 Filed 07/22/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN J. BOLUS, et al.,                          No. 4:15-CV-01062

            Plaintiffs,                          (Judge Brann)

      v.

AMY CARNICELLA, et al.,

            Defendants.

                                   ORDER

      AND NOW, this 22nd day of July 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Plaintiffs’ Motion for Discovery Sanctions Against Defendants and Their Counsel

and Motion to Compel Deponents to Answer Plaintiffs’ Questions, Doc. 155, is

DENIED WITHOUT PREJUDICE.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
